611 S.E.2d 417 (2005)
359 N.C. 322
Richard H. ROBERTSON and Barbara G. Robertson
v.
ZONING BOARD OF ADJUSTMENT FOR THE CITY OF CHARLOTTE.
No. 65P05.
Supreme Court of North Carolina.
March 3, 2005.
Louis A. Bledsoe, Jr., Charlotte, for Mr. and Mrs. Robertson.
Terri V. Hagler-Gray, Assistant City Attorney, for Bd. of Adjustment, Charlotte.

ORDER
Upon consideration of the petition filed on the 25th day of January 2005 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 3rd day of March 2005."